DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
In the amendment dated 9/29/2022, the following has occurred: Claims 19 – 24 and 30 have been amended; Claims 28 and 29 have been canceled; Claims 31 – 41 have been added.
Claims 1 – 18 and 27 have been previously canceled.
Claims 19 – 26 and 30 – 41 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 – 26 and 30 – 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 19 - 29),  a machine (claims 36 – 41) which recite steps of
receiving instruction to initiate an infusion of at least a first drug to a patient by an infusion device, the infusion device comprising at least one programmable processor and memory storing instructions for execution by the at least one programmable processor, the infusion being consistent with one or more first parameters of a first care area in a hospital and including at least a drug/fluid information and a usage context;
establishing an in-progress infusion by the infusion device;
determining, by the infusion device, that the infusion device is transitioning from a first care area to a second care area;
comparing at least the drug/fluid information and usage context of the in-progress infusion against one or more second parameters defined for the second care area;
from the compared drug/fluid information and usage context, making a compatibility determination by matching the drug/fluid information and usage context of the in-progress infusion to an allowable range of the one or more second parameters defined for the seconds care area;
selecting a handling mode of the in-progress infusion in the second care area based on the
compatibility determination; and
continuing the in-progress infusion by applying operations specified in the selected handling mode.

TECHNICAL FIELD
[0002] The subject matter described herein relates to infusion devices and uses thereof in a treatment setting, such as for example a hospital. In particular, the current subject matter is directed to management of infusions of drugs, fluids, and the like as a patient is transitioned between different care areas within the treatment setting.
To note how the prior-art manual process works, the Specification describes this in paragraphs 14 – 16:
[0014] As part of the infusion setup process, the end user (for example a nurse) can be required to select an appropriate, current care area for a patient. As noted above, the care area can be based on one or more of a physical location (e.g. ICU, NICU, trauma, surgery, etc.), a patient type (e.g. adult medical/surgical), and the like depending on how the care areas are partitioned or otherwise defined within the hospital.
[0015] An issue that frequently arises with DERS systems in a hospital environment involves handling of ongoing infusions when a patient is transferred from a first care area to a second care area. One approach to dealing with infusions that are in process or otherwise ongoing when a patient is transferred from the first care area to the second care area is to force a shutdown of the infusion system. When the system is subsequently powered on, infusions consistent with one or more parameters or settings defined for the second care area can be selected by the end user (e.g. a nurse).
[0016] A hard shutdown approach as discussed in the preceding paragraph can be effective in assuring that each infusion occurring after transition to the second care area is consistent with parameters, settings, etc. that are appropriate for the second care area. However, a hard shutdown and restart of infusions based on a new set of parameters, settings, etc. appropriate to the second care area can be very disruptive of the infusion process. Each infusion must be stopped, reprogrammed, and restarted, which can result in delay, additional clinician (e.g. nurse, other end user, etc.) time, and potential negative clinical consequences (for example for drugs for which an interruption in delivery of even a very brief duration can alter the pharmacological effect). Additionally, a drug or fluid infusion initiated in the first care area might not be available under the parameters established for the second care area to which the patient has been transitioned. If the clinically appropriate approach would be to continue to infuse a given drug or fluid according to the parameters of the first care area until the current dosing of that drug of fluid has completed, the end user would be required either to delay switching the patient from the first care areas to the second care area for all of the currently ongoing drug or fluid infusions for that patient, or to switch the care area to the second care area and continue delivery of the given drug or fluid independently of the DERS system. Neither of these options is desirable from a patient care and safety standpoint.
Note how the Specification describes the invention in paragraph 18 as overcoming these manual problems.
[0018] To address these and potentially other difficulties with currently available solutions, implementations of the current subject matter can provide capabilities that allow for hospital management, end users (e.g. clinicians, nurses, etc.) caring for a patient, etc. to seamlessly and safely transition a patient from a first care area to a second care area without requiring that one or more infusion devices providing drugs, fluids, etc. to the patient be power cycled, reprogrammed, etc.
The invention is described as one that improves the user process.  The invention is not described as overcoming a technical problem. Further, the end result of the invention is data with a  potential usage and therefore there is no practical application.
Regarding claim 30, it should be noted that the Specification does not use the limitation, “stopping any infusion of the second drug based on the determining step.” In fact, the Specification only uses “stop” three times. First in paragraph 16, “Each infusion must be stopped, reprogrammed, and restarted, which can result in delay, additional clinician (e.g. nurse, other end user, etc.) time, and potential negative clinical consequences (for example for drugs for which an interruption in delivery of even a very brief duration can alter the pharmacological effect).” Second in paragraph 34. “Alternatively, the transition from the first care area to the second care area can be allowed but all blocked infusions can be permanently stopped.” Third in paragraph 38, “In particular, the user choices for a blocked infusion might be to (1) remove the module or (2) to leave it and have the system stop the infusion.”  The Specification provides no guidance how blocking occurs.  Regardless, the Examiner understands the stopping to be both a manual operation and an extra-solution activity.
These steps of claims 19 – 26 and 30 – 41, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 20, reciting particular aspects of how associating drugs may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of by the infusion device amounts to invoking computers as a tool to perform the abstract idea)
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving instructions amounts to mere data gathering, recitation of modifying behavior  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 20 – 26, 30 – 35, and 37 – 41, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 19 – 26 and 30 – 41; instructions for execution by the at least one programmable processor, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
The Examiner believes that the claim is written from the standpoint of the Infusion Management System or Figure 3, #350.  The Management system communicates to the remote pumps, #340(A).  These pumps are designed to “apply” the results of the instant invention. As noted in more detail below, the result may be that nothing is change and therefore nothing is applied.
[0056] As noted above, containers housing fluids such as medication often vary from the volumes ordered by a pharmacist / clinician. A software-implemented infusion management platform 350 can be provided that includes a graphical user interface for tracking and monitoring infusions for one or more patients. The infusion management platform 350 communicates with the infusion modules 340A via the network 305. The infusion modules 340A can directly or indirectly provide various attributes relating to a particular infusion to the infusion management platform 350 (e.g., patient identifier, medication container identifier, medication type, rate of medication administration, infusion module identifier, etc.). Such attributes can be provided, for example, via messages sent from the infusion modules 340A. In some cases, the infusion management platform 350 receives medication orders from the medication ordering system 345 and then associates such orders with particular infusion modules 340A and/or particular patients (who are later associated with the infusion modules 340A).
The generic nature of the Infusion Management System and associated software is described within paragraphs 58 – 63. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 20 – 26, 30 – 35, and 37 – 41, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
35 USC §101
The Applicant states, “In particular, the claimed subject matter provides a technical solution for infusing at least one drug.” The Examiner agrees that the invention is the application of technology to an abstract idea. However, the invention is not a technological improvement.
The Applicant further states, “By selection of a handling mode of an in-progress infusion in a second care area based on a compatibility determination from a compared drug/fluid information and usage context, and continuing an in-progress infusion by applying operations specified in the selected handling mode, the claimed subject matter recite elements that qualify as significantly more under the second part of the Mayo framework and is therefore patent eligible.” The BASCOM decision and Amdocs decision were statutory because they were technological improvements. The instant invention is not.
The Applicant states, “Specifically, claim 19 provides selection of a handling mode of an in-progress infusion in a second care area based on a compatibility determination from a compared drug/fluid information and usage context, and continuation an in-progress infusion by applying operations specified in the selected handling mode. These operations, when considered as a whole, constitute at least a portion of the inventive concept, which is not well-understood, conventional, or routine.” It is the Specification that describes the invention as overcoming the faults of a manual operation. It is the Specification that describes the improvements of applying technology to overcome the faults of the manual operation.  It is the Specification that is silent about how the invention overcomes a technological hurdle. Rather, the Specification describes how it uses old and well known devices to overcome a manual problem.
The Applicant further states, “That the Examiner failed to identify any single or combination of prior art disclosing the claimed subject matter further evidences the presence of an inventive concept that is not known, unconventional, and non-routine in the claim elements as a whole.” The Applicant is arguing that a novel abstract idea or a non-obvious abstract idea must also therefore be statutory subject matter.  The law disagrees.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626